Case: 19-41018     Document: 00516156620          Page: 1    Date Filed: 01/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      January 6, 2022
                                   No. 19-41018                        Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Adolfo Huerta,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:19-CR-1151-1


   Before Jones, Higginson, and Duncan, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:*
          After Adolfo Huerta pleaded guilty to one count of being a felon in
   possession of a firearm and ammunition, in violation of 18 U.S.C.
   §§ 922(g)(1) and 924(a)(2), the district court imposed a 71-month sentence,
   followed by three years of supervised release. As conditions of supervised
   release, the district court ordered that Huerta “must participate in an


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-41018      Document: 00516156620           Page: 2   Date Filed: 01/06/2022




                                     No. 19-41018


   inpatient or outpatient substance-abuse treatment program” and “an
   inpatient or outpatient alcohol-abuse treatment program.” The district court
   further ordered that Huerta’s “probation officer will supervise your
   participation in the program[s], including the provider, location, modality,
   duration, and intensity.”
          Huerta argues that giving the probation officer the discretion to
   determine whether he would be required to participate in an inpatient
   treatment program as part of his supervised release is “an improper
   delegation of the district court’s authority to the probation office.” Huerta
   concedes that plain error review applies because he did not raise his objection
   at sentencing when he had an opportunity to do so. See United States v.
   Diggles, 957 F.3d 551, 559-60 (5th Cir.) (en banc), cert. denied, 141 S. Ct. 825
   (2020). When plain error review applies, we will only reverse the district
   court if the appellant can show that: “(1) there was an error; (2) the error was
   clear or obvious; (3) the error affected his or her substantial rights; and
   (4) the error seriously affects the fairness, integrity, or public reputation of
   judicial proceedings such that we should exercise our discretion to reverse.”
   United States v. Oti, 872 F.3d 678, 690 (5th Cir. 2017).
          “[A] district court may properly delegate to a probation officer
   decisions as to the details of a condition of supervised release.” Sealed
   Appellee v. Sealed Appellant, 937 F.3d 392, 400 (5th Cir. 2019) (citation
   omitted). However, “[t]he imposition of a sentence, including the terms and
   conditions of supervised release, is a core judicial function that cannot be
   delegated.” Id. (citation omitted). Thus, district courts may not delegate to
   probation officers “authority to decide whether a defendant will participate
   in a treatment program.” Id. (citation omitted).
          We recently issued a pair of decisions that address whether a district
   court may delegate the power to require inpatient treatment to a probation




                                          2
Case: 19-41018      Document: 00516156620          Page: 3     Date Filed: 01/06/2022




                                    No. 19-41018


   officer. We held in United States v. Martinez, 987 F.3d 432, 435-36 (5th Cir.
   2021), that given both “the significant liberty interests at stake in
   confinement during inpatient treatment” and the defendant’s “short
   ten-month sentence,” the district court “should not have delegated to the
   probation officer the decision to require inpatient, rather than outpatient,
   treatment” as a condition of the defendant’s supervised release. Conversely,
   in United States v. Medel-Guadalupe, 987 F.3d 424, 430-31 (5th Cir.), cert.
   denied, 141 S. Ct. 2545 (2021), we allowed such a delegation following a
   10-year sentence, explaining that “[d]ue to the length of Medel-Guadalupe’s
   term, a court cannot predict what the need for substance abuse treatment
   during supervised release will be.” However, in making that holding, we
   emphasized that the district court “did not affirmatively disclaim ultimate
   authority over the condition of supervised release,” which meant that if,
   “upon his release nearly a decade from now, Medel-Guadalupe disagrees
   with the inpatient/outpatient determination, the district court will have the
   final say over the decision.” Id. at 430-31 (cleaned up).
          As we subsequently explained in United States v. Yurika Huerta, 994
   F.3d 711, 716 (5th Cir. 2021), these two “companion cases” are reconcilable.
   “Citing each other, Martinez concluded that the delegation was
   impermissible following a relatively short 10-month sentence and
   Medel-Guadalupe concluded that the delegation was permissible following a
   relatively long 10-year sentence where it was clear that the district court
   continued to maintain a final say over the decision.” Id. (citing Martinez, 987
   F.3d at 436; Medel-Guadalupe, 987 F.3d at 431). The permissibility of a
   district court’s delegation of the inpatient/outpatient decision thus depends,
   at least in part, on the length of the underlying prison sentence. Yurika
   Huerta further explains that, when read together, Martinez and
   Medel-Guadalupe establish two complementary principles:




                                          3
Case: 19-41018        Document: 00516156620              Page: 4       Date Filed: 01/06/2022




                                          No. 19-41018


           First, the district court will have the final say on whether to
           impose a condition. Second, although a probation officer’s
           authority extends to the modality, intensity, and duration of a
           treatment condition, it ends when the condition involves a
           significant deprivation of liberty. Both principles spring from
           solicitude for the liberty interests of the defendant.
   Id. at 716-17 (internal quotation marks and citations omitted). Although
   Yurika Huerta did not involve a district court’s delegation of the
   inpatient/outpatient decision, we nonetheless noted that empowering a
   probation officer “to lock Huerta up for inpatient treatment . . . would be a
   significant deprivation of liberty following Huerta’s relatively short
   [52-month] sentence.” Id. at 717 (citing Martinez, 987 F.3d at 435); see also
   id. at 714. 1
           Given this caselaw, the question of whether the district court
   improperly delegated the inpatient/outpatient decision to Huerta’s


           1
              Several other circuits have also addressed this issue. The Second, Ninth, and
   Tenth Circuits have held that district courts may not delegate the inpatient/outpatient
   decision to probation officers. See United States v. Matta, 777 F.3d 116, 122-23 (2d Cir.
   2015); United States v. Esparza, 552 F.3d 1088, 1091 (9th Cir. 2009); United States v. Mike,
   632 F.3d 686, 695-96 (10th Cir. 2011). In contrast, the Eighth Circuit has upheld a release
   condition that allowed the probation officer to make the inpatient/outpatient decision,
   explaining that “as long as the district court does not indicate affirmatively that it has
   disclaimed ultimate authority over the condition of supervised release, limited delegation
   to a probation officer is permissible.” United States v. Demery, 674 F.3d 776, 783 (8th Cir.
   2011). Additionally, in earlier, non-precedential dispositions, the Seventh and Eleventh
   Circuits suggested that delegation of the inpatient/outpatient decision might be
   permissible. See United States v. Cutler, 259 F. App’x 883, 884, 886-87 (7th Cir. 2008) (per
   curiam) (rejecting the argument that the district court should have required the probation
   officer to place the appellant in inpatient, rather than outpatient, treatment on the ground
   that the inpatient/outpatient decision is a delegable “treatment detail”); United States v.
   Calnan, 194 F. App’x 868, 870-71 (11th Cir. 2006) (per curiam) (concluding that because
   allowing a probation officer to make the inpatient/outpatient decision “merely delegates to
   the Probation Office ‘how, when, and where’ the drug treatment will take place,” the
   district court “did not plainly err” by making such a delegation (citation omitted)).




                                                4
Case: 19-41018         Document: 00516156620              Page: 5       Date Filed: 01/06/2022




                                          No. 19-41018


   probation officer is subject to reasonable debate. However, as explained
   above, we are reviewing this case for plain error. “An error is not plain
   ‘unless the error is clear under current law.’” United States v. Bishop, 603
   F.3d 279, 281 (5th Cir. 2010) (quoting United States v. Olano, 507 U.S. 725,
   734 (1993)); see also Puckett v. United States, 556 U.S. 129, 135 (2009)
   (explaining that, under the second prong of plain error review, “the legal
   error must be clear or obvious, rather than subject to reasonable dispute”).
   Huerta was sentenced to a 71-month term of imprisonment, a shorter term
   than the 120-month sentence in Medel-Guadalupe (where delegation of the
   inpatient/outpatient decision was allowed) but a longer term than both the
   10-month sentence in Martinez (where such a delegation was not allowed)
   and the 52-month sentence in Yurika Huerta (where the court implied that
   such a delegation would be improper). Because our precedent does not
   clearly resolve this case, Huerta cannot show that the district court plainly
   erred. See Bishop, 603 F.3d at 282 (affirming the district court under the
   second prong of plain error review where “[o]ur precedents do not plainly
   require the result [the appellant] urges”); United States v. Vega, 332 F.3d 849,
   852 n.3 (5th Cir. 2003) (concluding “that any error by the district court . . .
   was not plain or obvious, as we have not previously addressed this issue”).
   Accordingly, the district court’s judgment is AFFIRMED. 2




           2
             We note that if, upon his release, Huerta “disagrees with the [probation officer’s]
   inpatient/outpatient determination, the district court will have the final say over the
   decision.” Medel-Guadalupe, 987 F.3d at 431; see also Yurika Huerta, 994 F.3d at 716-17
   (explaining that, in cases involving “delegation to probation officers,” “‘the district court
   will have the final say’ on whether to impose a condition” (quoting Medel-Guadalupe, 987
   F.3d at 431)); Sealed Appellee, 937 F.3d at 402 (“[A] district court may modify special
   conditions at any time.” (citing 18 U.S.C. § 3583(e)(2))). The Government correctly
   acknowledges as much in its brief.




                                                5